DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 12 February 2021 has been entered in full.  Claims 11-15 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-10 and 16-18 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited polynucleotide encodes a polypeptide having at least 95% amino acid sequence identity to a reference polypeptide consisting of the amino acid sequence set forth as SEQ ID NO: 28, and wherein the encoded polypeptide comprises an amino acid that is a polar amino acid other than K or R at position 182 as determined with reference to SEQ ID NO: 28 (which corresponds to position 423 of SEQ ID NO: 1), and wherein the encoded polypeptide has chondrogenic activity, does not reasonably provide enablement for the invention as claimed wherein the encoded polypeptide has at least 95% amino acid sequence identity to a reference polypeptide comprising the amino acid sequence set forth as SEQ ID NO: 28, and wherein the encoded polypeptide is not required to have polar amino acid residues at defined positions, and wherein the encoded polypeptide is not required to have activity.  The rejection is maintained for the reasons set forth at pp. 3-8 of the previous Office action (mailed 12 November 2020) and for the reasons discussed below.
Applicant argues (p. 5, remarks received 12 February 2021) that claims 1 and 10 have been amended to incorporate the limitations discussed as enabled in the rejection.  Applicant concludes that the rejection has been overcome.
This has been fully considered but is not found to be persuasive.  While the claims have been amended to recite a structural limitation of at least 95% sequence identity to a polypeptide consisting of SEQ ID NO: 28 and a functional limitation of having chondrogenic activity, the claims have not been amended to recite the presence of a polar amino acid other than K or R at position 182 as determined with reference to SEQ ID NO: 28 (which corresponds to position 423 of SEQ ID NO: 1).  As discussed in the previous Office action, the detailed guidance and working examples of the specification pertain to ANGPTL3 variants having a polar substitution at position 423 relative to the numbering in SEQ ID NO: 1.  The specification fails to provide guidance regarding variants not having the polar amino acid substitution but still having useful 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-18 of copending Application No. 16/694,356 (reference application).  The basis for this rejection is set forth at p. 10 of the previous Office action (mailed 12 November 2020).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues (p. 5, remarks received 12 February 2021) that a terminal disclaimer has been submitted to overcome the rejection.  


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
25 February 2021